NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                             JOYCE L. GARRISON,
                                  Petitioner,

                                         v.

                    THE INDUSTRIAL COMMISSION OF
                              ARIZONA,
                              Respondent,

                                  NIKE INC.,
                              Respondent Employer,

                ACE AMERICAN INSURANCE COMPANY,
                         Respondent Carrier.

                              No. 1 CA-IC 16-0037
                                FILED 1-19-2017


                Special Action - Industrial Commission
                         ICA No. 20133-110272
                      INSCA No. 4A384942361018
        The Honorable Robert F. Retzer, Administrative Law Judge

                             AWARD AFFIRMED


                                    COUNSEL

Joyce L. Garrison, Glendale
Petitioner
Industrial Commission of Arizona, Phoenix
By Jason M. Porter
Counsel for Respondent ICA

Lundmark, Barberich, LaMont & Slavin, PC, Phoenix
By Kirk A. Barberich, Danielle S. Vukonich
Counsel for Respondent Employer/Carrier



                      MEMORANDUM DECISION

Presiding Judge Diane M. Johnsen delivered the decision of the Court, in
which Judge Jon W. Thompson and Judge Paul J. McMurdie joined.


J O H N S E N, Judge:

¶1           This is a special action review of an Industrial Commission of
Arizona ("ICA") award concerning a compensable injury. The claimant,
Joyce L. Garrison, argues the administrative law judge ("ALJ") erred by
finding her physical condition is stable without permanent impairment.
For the reasons that follow, we affirm the award.

             FACTS AND PROCEDURAL BACKGROUND1

¶2            Garrison worked at the Nike, Inc. Outlet Store in Anthem. In
October 2013, a co-worker playfully startled her, causing her to fall. The
next thing Garrison knew, her co-workers were helping her off the floor.
She thereafter reported a variety of symptoms, including headaches, back
pain, ringing in her ears, vertigo and memory and balance problems.
Garrison filed a claim for industrial injury and received benefits from Nike's
insurance carrier. The claim was closed for benefits without permanent
impairment in January 2015.




1      "We will affirm a Commission decision if it is reasonably supported
by the evidence after reviewing the evidence in a light most favorable to
sustaining the award." Lovitch v. Indus. Comm'n, 202 Ariz. 102, 105, ¶ 16
(App. 2002).



                                      2
                        GARRISON v. NIKE/ACE
                          Decision of the Court

¶3            Garrison protested the termination of her benefits and
requested a hearing, at which the ALJ heard testimony from Garrison,
several of her former co-workers and several medical professionals.

¶4           Garrison's family practice doctor testified, as did an
orthopedic surgeon and a neurologist, each of whom performed
independent medical examinations of Garrison. In addition, Garrison's
treating psychiatrist and treating neuropsychologist testified, as did a
psychologist who had performed two independent medical examinations.

¶5            Garrison's family practice doctor testified he saw her in
October 2014, and then again in June 2015, after her claim was closed. At
trial in January 2016, he testified he initially thought Garrison's condition
was stationary, but changed his mind after speaking with an expert about
the long-lasting effects of head trauma. He testified Garrison had
permanent impairment and was "probably not stationary" physically
because she had "ongoing" and "relatively consistent" complaints. He said,
however, he would defer to a neurologist about whether her symptoms
were neurologically based. He also testified he recommended Garrison be
treated by a specialist in head trauma.

¶6           The orthopedic surgeon who performed an independent
medical examination of Garrison testified he found no neurological deficits
and concluded she was stationary without permanent physical impairment
and needed no orthopedic supportive care. The neurologist who
performed an independent medical examination testified he diagnosed
Garrison with minor head trauma, and that her current issues were
psychological rather than physical. He concluded Garrison was stationary
without permanent impairment.

¶7             Garrison's treating psychiatrist testified he diagnosed
Garrison with mood disorder and anxiety disorder with depression related
to her industrial injury. He stated Garrison was stationary with permanent
psychiatric impairment and needed supportive care, including counseling
by a therapist and medication management, for at least one year. Garrison's
neuropsychologist testified she diagnosed Garrison with anxiety disorder
and major depressive disorder related to her industrial injury. She testified
Garrison was stationary with permanent psychological impairment. She
further testified that Garrison needed supportive care.

¶8           The psychologist who performed independent medical
examinations of Garrison testified she diagnosed her with adjustment
disorder with anxiety related to her industrial injury, but said she could not



                                      3
                        GARRISON v. NIKE/ACE
                          Decision of the Court

reliably link Garrison's complaints to her industrial injury. Her opinion
was that Garrison was most likely stationary without permanent
psychological impairment, and needed no supportive care award, but she
agreed that six more visits with the neuropsychologist and three more visits
with the psychiatrist would be reasonable.

¶9            In the Decision Upon Hearing, the ALJ found Garrison was
not entitled to additional orthopedic or neurological care, and that her
physical condition was stationary without permanent physical impairment.
The ALJ further found, however, that Garrison had "[a]n unscheduled
permanent partial disability for her mental condition," and therefore was
entitled to supportive care for that condition. Garrison, Nike and Nike's
insurance carrier requested review; Garrison protested the ALJ's findings
concerning her physical condition and the others protested the findings
concerning her psychological condition. The ALJ affirmed the decision.
Garrison's special action timely followed. Neither Nike nor its insurer
sought further review.

¶10           This court has jurisdiction pursuant to Arizona Revised
Statutes ("A.R.S.") sections 12-120.21(A)(2) (2017), 23-951 (2017) and Rule 10
of the Arizona Rules of Procedure for Special Actions.2

                               DISCUSSION

¶11           In reviewing the ICA's awards and findings, we defer to the
ALJ's factual findings and review questions of law de novo. Young v. Indus.
Comm'n, 204 Ariz. 267, 270, ¶ 14 (App. 2003). The ALJ has discretion to
resolve any conflicts in the evidence, see Perry v. Indus. Comm'n, 112 Ariz.
397, 398 (1975), and is the sole judge of witness credibility. Henderson-Jones
v. Indus. Comm'n, 233 Ariz. 188, 191, ¶ 9 (App. 2013). As long as the ALJ's
findings are not unreasonable, this court will not disturb them. Hackworth
v. Indus. Comm'n, 229 Ariz. 339, 343, ¶ 9 (App. 2012).

¶12           In his Decision Upon Hearing, the ALJ summarized the
evidence offered by each medical professional. After examining the
conflicting evidence, the ALJ accepted the opinions of the orthopedic
surgeon and the neurologist regarding whether Garrison suffered any
permanent physical impairment, and found her stationary without
permanent physical impairment.



2     Absent material revision after the relevant date, we cite a statute's
current version.


                                      4
                        GARRISON v. NIKE/ACE
                          Decision of the Court

¶13             Garrison argues the ALJ's findings should be overturned
because the physicians who performed her independent medical
examinations are biased because they receive "the bulk of their income"
from Workers' Compensation cases and because they based their findings
on incorrect reports and medical history. She also contends the orthopedic
surgeon was not qualified and the neurologist failed to order important
tests and did not spend enough time examining her to fully evaluate her
condition.      Garrison cross-examined the professionals about their
purported biases, and offered evidence that supported her contentions that
the expert witnesses who testified against her relied on erroneous reports.
In her brief, she does not elaborate on those arguments; nor does she explain
why the orthopedic surgeon is not qualified or which test the neurologist
should have administered.3

¶14           In his Decision Upon Hearing, the ALJ noted the
qualifications of each expert, outlined the evidence presented, and accepted
the opinions he found most credible. Because the ALJ has discretion to
resolve any conflicts in evidence, Perry, 112 Ariz. at 398, and because his
findings are supported by reasonable and substantial evidence, we cannot
conclude the ALJ's decision was unreasonable. See Hopper v. Indus. Comm'n,
27 Ariz. App. 732, 735 (1976).

¶15           Garrison also argues the ALJ should have considered the
"most recent" research about head injuries, and asks us to allow her to see a
head-trauma specialist and consider that specialist's opinion before
determining her award. This court, however, cannot consider evidence not
presented to the ALJ. See O'Neal v. Indus. Comm'n, 13 Ariz. App. 550, 552
(1971).

¶16            Finally, Garrison requests reimbursement for various out-of-
pocket medical and transportation expenses, attorney's fees, loss of
consortium benefits and insurance co-payments resulting from her
industrial injury. Because Garrison did not present these issues to the ALJ,
we may not address them. See A.R.S. § 23-951(B) (2017) (review "shall be
limited to determining whether or not the commission acted without or in




3      Garrison offers similar contentions about the psychologist who
performed the independent medical examinations of her psychological
condition. She does not argue, however, that the ALJ erred in finding her
stationary with permanent psychological impairment, or in his supportive
care award.


                                     5
                        GARRISON v. NIKE/ACE
                          Decision of the Court

excess of its power and, if findings of fact were made, whether or not such
findings of fact support the award, order or decision.").

                             CONCLUSION

¶17          For the foregoing reasons, we affirm the award.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                       6